DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 04/27/2021.
•	Claims 1, 4, 6, 8, 11, 13-14, 17 and 19 have been amended and are hereby entered.
•	Claims 21-23 have been added.
•	Claims 2, 9, and 15 have been canceled.
•	Claims 1, 3-8, 10-14, and 16-23 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed April 27, 2021 have been fully considered but they are not persuasive.
The Examiner is maintaining the claim objections.  Although Applicant’s remarks on page 13 indicate that the objected claims have been amended, objected claims 5, 12, 16, and 18 have not been amended to address the objections. 
New claim objections have been entered due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s remarks on pages 13-15.
The Examiner is withdrawing the 35 USC § 101 rejection for claim 11 due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 for claims 1, 3-8, 10, 12-14, and 16-23 have been fully considered and are not persuasive.
  Regarding Applicant’s argument on page 17, that claim 1 does not include an abstract idea of organizing human activity, the Examiner respectfully disagrees.  Applicant further argues that rather than reciting an ATM transaction, the claims include data and pattern analysis, recognition technology, resource availability, and determination of estimated resource consumption of users identified in a queue.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, the claims recite identifying a plurality of users in a queue at an automated teller machine (ATM); determining historical ATM usage information associated with the identified plurality of users in the queue at the ATM, based on an authorization received in a registration process; determining respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information; determining respective transaction completion probabilities for the identified plurality of users in the queue at the ATM based on a current resource supply of the respective ATM transaction estimates of the plurality of users in the queue at the ATM; and in response to determining a transaction completion probability below a threshold value for one or more of the identified plurality of users in the queue, notifying the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM, based on user preference of 
The Applicant further argues, on page 17, that none of the limitations of claim 1 are similar to the examples presented in the October 2019 Updated Patent Eligibility Guidelines, and Applicant also lists examples from the October 2019 Updated Patent Eligibility Guidelines.  The argument is not convincing.  The cases listed in the October 2019 Updated Patent Eligibility Guidelines are meant to be examples, and are not meant to be an exhaustive list; nor are the cases meant to limit what is considered a commercial and legal interaction. Furthermore, the Supreme Court expressly declined to limit the categories of unpatentable abstract ideas. The Supreme Court’s opinion in Alice states that these enumerated categories were not intended as exclusive. Specifically, the Court wrote: “In any event, we need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case.” Alice, 134 S. Ct. at 2357; accord Content Extraction, 776 F.3d at 1347. While the instant application may or may not be analogous to the decisions listed by the Applicant, the claims of the instant application recite identifying a plurality of users 
Regarding Applicant’s arguments on pages 17-18, where Applicant has pointed out each claim limitation and has come to a separate conclusion for each limitation, that each limitation does not recite a commercial or legal interaction and is not certain methods of organizing human activity, the argument is not convincing.  The Examiner respectfully notes that as noted in the 101 rejection below, the claims do recite an abstract idea, as the claimed invention allows for identifying a plurality of users in a queue at an ATM, determining historical ATM usage information, determining respective ATM transaction estimates, and determining respective transaction completion probabilities.  The Specification (see at least [0010]-[0011] of the Specification) and claims focus on an improvement to processing an ATM transaction for customers transacting with an ATM, which is a commercial interaction which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea
Regarding Applicant’s arguments on page 17, regarding the claim limitation “identifying, by one or more processors, a plurality of users in a queue at an automated teller machine (ATM), based on data received from sensors at the ATM,” the arguments are not convincing.  As an initial matter, regarding Applicant allegation that this limitation involves recognition technology, such as facial recognition of video of the ATM users, the argument is not persuasive because it is not commensurate in scope with the claim because it is not claimed in the instant application.  It is noted that the features upon which applicant relies (i.e., recognition technology of facial recognition of video) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed below in the 101 rejection below, the limitation of identifying a plurality of users in a queue at an automated teller machine (ATM) is part of the abstract idea that improves processing an ATM transaction for customers transacting with an ATM, as it is the step of identifying the users transacting at the ATM and the users of which the processing transaction process is improved for.  The claim limitations of one or more processors and receiving data from a sensor at an ATM are part of the additional elements that are recited at a high-level or generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Regarding Applicant’s arguments on page 18, regarding the claim limitation “determining historical ATM usage information associated with the identified plurality of users in the queue at the ATM, based on an authorization received in a registration process,” the arguments are not convincing.  The Applicant further argues that the limitation is a data analysis activity based on historical access records of the plurality of users identified as comprising the queue, and is therefore not a commercial or legal activity, as it typically requires a computer access to data records stored in a database.  The argument is not convincing.  As an initial matter, it is noted that the features upon which applicant relies (i.e., computer access to data records stored in a database) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed in the 101 rejection below, the limitation of determining historical ATM usage information associated with the identified plurality of users at the queue in the ATM based on authorization received in a registration process is part of the abstract idea, as it is the information that is used to 
Regarding Applicant’s arguments on page 18, regarding the claim limitation “determining respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information,” the arguments are not convincing.  The limitation of determining respective ATM transaction estimates is part of the abstract idea recited by the claims that improves processing an ATM transaction for customers transacting with an ATM.  Furthermore, the limitations of using one or more processors to make the determination is part of the additional elements that are recited at a high-level or generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).
Regarding Applicant’s arguments on page 18, regarding the claim limitation “determining, by one or more processors, respective transaction completion probabilities for the identified plurality of users in the queue at the ATM, based on a current resource supply of the ATM and the respective ATM transaction estimates of the plurality of users in the queue at the ATM,” the arguments are not convincing.  The Applicant further argues that the claim limitation determines a probability of successful completion of the estimated transactions for the respective users in the queue of the ATM, the probabilities being based on historical usage information of the users in the queue.  Determining probability of successful completion of an ATM transaction does not describe a technology, but rather further describes the abstract idea that improves 
Regarding Applicant’s arguments on page 18-19, that amended claim 1 taken as a whole addresses unnecessary user wait time in a queue to perform an ATM transaction that may not be successfully completed due to inadequate resources of the ATM, and the claims therefore are not directed to a commercial interaction, the argument is not persuasive.  Addressing unnecessary user wait time in a queue to perform an ATM transaction is not a technical solution to a technical problem, but rather is a commercial process solution to a commercial process problem of processing transactions for users transacting with an ATM.  The claim limitations allow for identifying a plurality of users in a queue at an ATM, determining historical ATM usage information, determining respective ATM transaction estimates, and determining respective transaction completion probabilities, and claims and Specification (see at least [0010]-[0011] of the Specification) focus on an improvement to processing an ATM transaction for customers transacting with an ATM.  The specifics about the abstract idea do not overcome the rejection.
Regarding Applicant’s argument on page 19, that the claims do not include fundamental economic practices or principles, the Examiner respectfully points out that the Office Action dated 01/28/2021 does not contend that the pending claims recite a fundamental economic practices or principles.  Rather, the Office Action dated 01/28/2021 states the claims recite commercial and legal interactions.
Regarding Applicant’s argument on page 19, that the claims do not involve a commercial interaction, a legal interaction, or organizing human activity, the Examiner respectfully 
Regarding Applicant’s argument on page 19, that the claims integrates the judicial exception into a practical application within a technological field, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite generic computing system, generic storage media, one or more generic processor(s) in communication with the storage media and configured to perform claim functions and steps such 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, storage media storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, storage media and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process of an improvement to processing an ATM transaction for customers transacting with an ATM.  The Specification at [0010] discloses that the invention allows for determining and providing information to users at a queue at an ATM based on actual and estimate resource usage of the ATM.  The Specification at [0011] discloses the invention provides improvements by providing ATM recommendations to the user based on resource supply and predictive analytics, and can operate to distribute the resources utilization across ATMs.
Regarding Applicant’s arguments on page 20, that the limitations of amended claim 1 address a problem associated with users unnecessarily waiting in a queue to perform an automated machine transaction that cannot be completed due to inadequate supply of resources available to the automated machine, the argument is not persuasive.  The Applicant further argues that the implemented embodiments of the instant invention provide a welcome service to 
Regarding Applicant’s argument on page 21, that the amended limitation “in response to determining a transaction completion probability below a threshold value for one or more of the identified plurality of users in the queue, notifying, by one or more processors, the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM, based on user preference of notification indicated in the registration process” is an additional element that integrates the judicial exception into a practical application and provides improvement in the service technology area, the Examiner respectfully disagrees.  As indicated in the 101 rejection below, the limitations in response to determining a transaction completion probability below a threshold value for one or more of the identified plurality of users in the queue, notifying the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM, based on user preference of notification indicated in the registration process are part of the abstract idea of organizing human activity, particularly commercial and legal interactions.  Furthermore, the limitation of notifying by one or more processors is an additional element that is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components.    Furthermore, this limitation does not provide improvement to a technology or technological field.  The pending claims do not describe a technical solution to a technical 
Regarding Applicant’s argument on page 21, that the claims provide an improvement to a technology by solving a problem of users waiting in a queue only to discover at the point of performing a transaction of an automated teller machine, that the transaction cannot be completed due to inadequate resources and enables notification of users so that users may avoid an unnecessary and unfruitful wait, the Examiner respectfully notes that this is not an improvement to functioning of the computer itself or an improvement to any other technology or technological field.  Rather, this is an improvement to business process by improving processing an ATM transaction for customers transacting with an ATM.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on pages 23-24, that Kursun does not disclose identifying, by one or more processors, a plurality of users in a queue at an automated teller machine (ATM) based on data received from sensors at the ATM, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Kursun discloses a plurality of users using mobile devices to request an ATM transaction, (see Kursun at least at [0096]-[0098]), and that requests may be received from within immediate proximity such as within a few blocks of its 
Applicant further argues on page 24 that Kursun does not disclose identifying a plurality of users because Kursun discloses using sensors for authenticating a single user.  The argument is not convincing.  Kursun discloses that a plurality of users may use mobile devices to request ATM resources such as a mobile ATM or a taxi ATM (see Kursun at least at [0096]-[0098]), and Kursun also discloses that users of the queue can use a mobile taxi equipment (e.g., sensors) to authenticate the user before the user can enter the ATM Taxi to complete the transaction (See Kursun at least at [0058]), and that there may be multiple ATM taxis (see Kursun at least at [0007]).  Kursun therefore teaches this limitation.
Regarding Applicant’s arguments on pages 24-26, that the cited art of record does not disclose the limitation in response to determining a transaction completion probability below a threshold value for one or more of the identified plurality of users in the queue, notifying, by one or more processors, the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM, based on user preference of notification indicated in the registration process
Kursun discloses in response to determining a transaction completion probability for one or more of the identified plurality of users in the queue, notifying, by one or more processors, the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM at least at [0067]-[0068], disclosing determining appropriate banking resource to complete the request, and a user being notified of a dispatch of the appropriate banking resource, and at [0145], disclosing that mobile resources may swap, exchange, trade, or assign queue entries if resources are unavailable.  The Examiner is interpreting sending a message to users who’s request was swapped due to insufficient resources as notifying the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM.
Furthermore, Donahue discloses determining a transaction completion probability is below a threshold value, disclosing that a score may be used to represent a probability that a user will complete a transaction, for example a score of 75 points of lower may be worth contacting only by email or letter (see at least [0052].  See also [0051], disclosing probability a visitor will complete a transaction being compared to a threshold value).  
Furthermore, regarding the claim limitation notifying… based on user preference of notification indicated in the registration process, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues on page 25 that the claim 1 limitation probability is directed to whether the ATM current resources are adequate to complete the estimated transactions of the plurality of users in the queue at the ATM.  The argument is not persuasive because it is not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments on page 25 regarding notification to one or more users in a queue warning that an ATM is likely unable to complete an estimated transaction of the one or more users in a queue at the ATM, the argument is not persuasive.  Applicant argues Donahue’s notification is different than the claimed notification, however, Kursun is relied upon for disclosing the limitation notifying, by one or more processors, the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM.  Kursun discloses this limitation at least at [0067]-[0068], disclosing determining appropriate banking resource to complete the request, and a user being notified by being sent a message informing the user of a dispatch of the appropriate banking resource, and at [0145], disclosing that mobile resources may swap, exchange, trade, or assign queue entries if resources are unavailable.  
Applicant further argues on page 25 that the users of Donahue are not waiting in a queue at an ATM, however, Kursun is relied upon for disclosing the limitation identifying, by one or more processors, a plurality of users in a queue at an automated teller machine (ATM).  As 
Applicant further argues on page 25 that Donahue does not disclose “due to inadequacy of the current resource supply in the ATM.  The argument is not persuasive.   Kursun, not Donahue, discloses the limitation of the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM, and Kursun discloses this limitation at least at [0145], disclosing that mobile resources may swap, exchange, trade, or assign queue entries of users in the queue if resources are unavailable.
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
Paragraph [0068] of the Specification discloses that a “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, regarding claim 8, the computer readable storage media is being interpreted as non-transitory.  Therefore, a 35 U.S.C. § 101 rejection for being a transitory computer readable medium would not be appropriate.  Furthermore, since the computer readable storage media is being interpreted as being non-.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is grammatically incorrect because the term “(ATM) )” in line 3 contains two close parenthesis.  
Furthermore regarding claim 1, the amendment to claim 1 is improper because it contains a newly added character, “)” that is not underlined.  The text of any added subject matter must be shown by underlining the added text.-see MPEP 714 II C.  In the interest of compact prosecution, the claim will be examined on the merits.   
Claim 5 is objected to because of the following informalities:  Claim 5 recites “retrieving… a data record… wherein the determined data record indicates…”  There is a lack of antecedent basis because, according to this step of the claim, the data record was retrieved, not determined.  Therefore, for clarity, the limitation should be amended to be consistent.
Claims 12 and 18 have similar limitations found in claims 5 above, and therefore are objected to by the rationale.
Claim 16 is objected to because of the following informalities:  Claim 16 recites the preamble “The computer system of 14.”  The word “claim” should be added to the preamble.  For example, claim 16 should recite “The computer system of claim 14.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-8, 10, 12-14, and 16-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 14 are directed to a method (claim 1), an apparatus (claim 8), and a system (claim 14).  Therefore, on its face, each independent claim 1, 8, and 14 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 14 recite, in part, a method, an apparatus, and a system of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites identifying a plurality of users in a queue at an automated teller machine (ATM); determining historical ATM usage information associated with the identified plurality of users in the queue at the ATM, based on an authorization received in a registration process; determining respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information; determining respective transaction completion probabilities for the identified plurality of users in the queue at the ATM based on a current resource supply of the respective ATM transaction estimates of the plurality of users in the queue at the ATM; and in response to determining a transaction completion probability below a threshold value for one or more of the identified plurality of users in the queue, notifying the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM, based on user preference of notification indicated in the registration process.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human 
The additional elements of independent claim 1 includes one or more processors; data received from sensors at the ATM. Furthermore, the additional elements of independent claim 8 includes a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions; data received from sensors at the ATM.  And, the additional elements of independent claim 14 includes a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors; and data received from sensors at the ATM.  These limitations are recited at a high-level or generality (i.e., as generic computing components and processor performing a generic computer function of identifying a plurality of users in a queue at an ATM; determining historical ATM usage information associated with the identified plurality of users; determining respective ATM transaction estimates; and determining respective transaction completion probabilities for the identified plurality of users completing the respective ATM transaction estimates) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-7, 10, 12-13, and 16-23 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3-8, 10, 12-14, and 16-23 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 13-14, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0012411 (“Kursun”) in view of US 2014/0183269 (“Glaser”), and in further view of US 2008/0071630 (“Donahue”).
Regarding claim 1, Kursun discloses a method comprising: 
identifying, by one or more processors, a plurality of users in a queue at an automated teller machine (ATM) (At least one computer processor.  See at least [0033].  See , 
based on data received from sensors at the ATM (Mobile ATM and ATM Taxi may comprise equipment to authenticate the user, including cameras, biometric sensors, keypads, etc.  Mobile ATM and ATM Taxi may authenticate user using, for example, face recognition, fingerprint recognition, etc. before user is permitted to enter ATM Taxi to complete the transaction.  See at least [0058].  There may be multiple ATM taxis.  See at least [0007].); 
determining, by one or more processors, historical ATM usage information associated with the identified plurality of users in the queue at the ATM (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  See also [0126].); 
determining, by one or more processors, respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  A predicted transaction value and cost for a user may be received.  See at least [0116].); 
determining, by one or more processors, respective transaction completion probabilities for the identified plurality of users in the queue at the ATM based on a current resource supply of the ATM and the respective ATM transaction estimates of the plurality of users in the queue at the ATM (A system for predictive mobile baking resource allocation may include a provisioning engine.  The provisioning engine data may receive predicted ATM resource data.  This may be a prediction of resources that will be requested at a given time, within a certain time period, etc.  The provisioning engine may look not only at existing requests, but also at predicted requests, predicted resources, etc. in order to optimize the outcome.  See at least [0111]-[0115].  The provisioning engine may analyze resource requirement match, which is a metric that may indicate how suited the system instance (e.g., the mobile banking resource) is for performing the transaction from a resource requirement perspective.  See at least [0125]-[0126] and [0119].  See also [0141]-[0145].); and 
in response to determining a transaction completion probability for one or more of the identified plurality of users in the queue, notifying, by one or more processors, the one or more of the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM (After determining an appropriate banking resource available to complete the request, the user may be sent a message informing the user of a dispatch of the appropriate mobile banking resource.  See at least [0067]-[0068].  Mobile resources may swap, exchange, trade, or assign queue entries if, for example, it is more efficient, if resources are unavailable, etc.  For example, mobile resource may determine that it does not have sufficient resources to conduct Request A that is in mobile resource’s queue, and may coordinate with mobile resource to swap Request A with mobile resource’s Request B.  See at least [0145] and FIG. 6.  See also [0149].  The Examiner interprets sending a message to users who’s request was swapped due to insufficient resources as notifying the identified plurality of users in the queue corresponding to respective estimated transactions that cannot be completed at the ATM due to inadequacy of the current resource supply of the ATM.).

While Kursun discloses determining historical information, Kursun does not expressly disclose determining historical information is based on an authorization received in a registration process.  Furthermore, while Kursun discloses determining a transaction completion probability, Kursun does not expressly disclose notifying in response to determining a transaction completion probability is below a threshold value.  Furthermore, while Kursun discloses notifying a user, Kursun does not expressly disclose notifying is based on user preference of notification indicated in the registration process.

However, Glaser discloses determining historical information is based on an authorization received in a registration process (A terms of service (TOS) between a user and a main service provider, and a TOS agreement between the user and application developers who are approved by the main service provider, to have access to the user’s data based on filters and limitations the user sets. User data can mean at a minimum and without limitation, credit card, airline, bank, insurance, brokerage and other accounts, again, with limitations set by the user.  See at least [0416].  User data includes historical information related to card and the user.  See at least [0204].  See also [0341] and [0432].  The Examiner interprets entering into a terms of service agreement as a registration process.).
From the teaching of Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the determining historical information step of Kursun being based on an authorization received in a registration process, as taught by Glaser, in order for developers to gain increased access to otherwise private user data because users would be more willing to agree to share their otherwise private data if they can see what they receive for that level of sharing (see Glaser at least at [0416]).

While Kursun discloses determining a transaction completion probability, Kursun does not expressly disclose notifying in response to determining a transaction completion probability is below a threshold value.  Furthermore, while Kursun discloses notifying a user, Kursun does not expressly disclose notifying is based on user preference of notification indicated in the registration process.

However, Donahue discloses notifying in response to determining a transaction completion probability is below a threshold value (The score will be used to represent the probability the visitor will complete a transaction.  The score may determine whether the visitor is to be contacted, and if so, to what extent.  For example, a visitor with a probability score of 75 points or lower may be worth contacting but only by sending an e-mail or letter.  See at least [0052].  See also [0008], [0030], and [0053].  See also [0051], disclosing probability a visitor will complete a transaction being compared to a threshold value.);
notifying is based on user preference of notification indicated in the registration process (Upon detecting a visitor, the server may identify attributes associated with the accessing visitor.  Visitor attributes may be obtained in a variety of ways including requesting that each visitor enter specific data about themselves (e.g., email address).  Additionally, if a visitor selects a contact request link associated with a listing, a dialog window may be generated requesting certain information. The collected attribute information may then be sent with the contact request. Visitors may also be required to register with the listing web site prior to being allowed access to the site. Registration may involve creating a username, a password and/or a user profile. The profile may store a variety of visitor attribute information such as name, date of birth, current residence, age, employment data and the like.  See at least [0026].  Visitor attribute information also includes email address.  See at least [0028].  Once a visitor or potential customer’s probability for completing a transaction has been evaluated, a visitor may be contacted.  See at least [0039].  For example, an email may be sent to the visitor.  See at least [0052].  System may automatically initiate contact with the visitor if the visitor meets predefined threshold and if certain minimum information is provided to permit contact (e.g., reference to a company name or an email address).  See at least [0008].  The Examiner interprets emailing 
From the teaching of Donahue, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the notification of Kursun being performed for users that have a corresponding respective transaction completion probability below a threshold value and notifying based on preference of notification indicated in the registration process, as taught by Donahue, in order to increase likelihood of a transaction with a customer (see Donahue at least at [0002]-[0006]).

Regarding claim 6, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 1, as discussed above, and Kursun further discloses in response to detecting a change to the identified plurality of users in the queue at the ATM, determining, by one or more processors, an updated plurality of users in the queue at the ATM (A system may receive incoming requests from users.  Certain requests may be given higher priority than others, based on, for example, customer status, etc.  See at least [0143].  Resources may swap, exchange, trade, or assign queue entries.  See at least [0145].  See also [0144]-[0149].  The Examiner interprets giving an incoming request a higher priority as updating the plurality of users in the queue at the ATM.  The Examiner also includes incoming requests as detecting a change.); and
determining, by one or more processors, the identities of the updated plurality of users and the respective ATM transaction estimates for the updated plurality of users in the queue at the ATM (A system may receive incoming requests from users.  Certain requests may be given higher priority than others, based on, for example, customer status, etc.  Users may 

Regarding claim 7, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining respective transaction completion probabilities for the identified plurality of users completing the respective ATM transaction further comprises: determining, by one or more processors, a usage condition indicating a health of an ATM access card of a user of the plurality of users in the queue at the ATM (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  See at least [0111]-[0113].  See also [0101].  The provisioning engine may receive, for example, user preferences and security profiles for users making requests.  See at least [0116]-[0117].  See also [0012]-[0018].  See also [0060]-[0061], [0076], and [0098].  Resource requirements matching may be based on security requirement of the user profile.  See at least [0126]-[0132].  Security requirements may include, for example, a stricter security and authentication feature for account access.  See at least [0076].  The user profile may use an ATM card to access their profile and complete transactions.  See at least [0012] and [0075].  The Examiner interprets the security profile of the profile as a usage condition that indicates a health of an ATM access card.); 
and determining, by one or more processors, the respective transaction completion probability for the user based on the current resource supply of the ATM and the determined historical ATM usage information of the user, and the determined usage condition of the ATM access card (A system for predictive mobile baking resource allocation may include a provisioning engine.  The provisioning engine data may receive predicted ATM resource data.  This may be a prediction of resources that will be requested at a given time, within a certain time period, etc.  The provisioning engine may look not only at existing requests, but also at predicted requests, predicted resources, etc. in order to optimize the outcome.  See at least [0111]-[0115].  The provisioning engine may analyze resource requirement match, which is a metric that may indicate how suited the system instance (e.g., the mobile banking resource) is for performing the transaction from a resource requirement perspective.  See at least [0125]-[0126] and [0119].  See also [0141]-[0145]. Resource requirements matching may be based on security requirement of the user profile.  See at least [0126]-[0132].).

Claim 8 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale, and Kursun further discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions (See Kursun at least at [0160]-[0174].).

Claim 14 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale, and Kursun further discloses a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (See Kursun at least at [0160]-[0174].).

Claims 13 and 19 have similar limitations found in claim 6 above, and therefore are rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 7 above, and therefore are rejected by the same art and rationale.

Regarding claim 21, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 1, as discussed above, and Kursun further discloses in response to determining the current resource supply is inadequate to complete the respective ATM transaction estimates of one or more of the plurality of users in the queue of the ATM, based on a transaction completion probability, providing, by one or more processors, a recommendation of an alternate ATM having an alternate resource supply that is adequate to complete the respective ATM transaction estimates of the one or more of the plurality of users in the queue at the ATM (A system for predictive mobile baking resource allocation may include a provisioning engine.  The provisioning engine data may receive predicted ATM resource data.  This may be a prediction of resources that will be requested at a given time, within a certain time period, etc.  The provisioning engine may look not only at existing requests, but also at predicted requests, predicted resources, etc. in order to optimize the outcome.  See at least [0111]-[0115].  The provisioning engine may analyze resource requirement match, which is a metric that may indicate how suited the system instance (e.g., the mobile banking resource) is for performing the transaction from a resource requirement perspective.  See at least [0125]-[0126] and [0119].  After determining an appropriate banking resource available to complete the request, the user may be sent a message informing the user of a dispatch of the appropriate mobile banking resource.  See at least [0067]-[0068].  Mobile resources may swap, exchange, 

While Kursun discloses determining based on a transaction completion probability, Kursun does not expressly disclose a determining transaction completion probability below a threshold value.  

However, Donahue discloses a determining transaction completion probability below a threshold value (The score will be used to represent the probability the visitor will complete a transaction.  The score may determine whether the visitor is to be contacted, and if so, to what extent.  For example, a visitor with a probability score of 75 points or lower may be worth contacting but only by sending an e-mail or letter.  See at least [0052].  See also [0008], [0030], and [0053].  See also [0051], disclosing probability a visitor will complete a transaction being compared to a threshold value.);
From the teaching of Donahue, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by respective transaction completion probability being below a threshold value, as taught by Donahue, in order to increase likelihood of a transaction with a customer (see Donahue at least at [0002]-[0006]).

Claims 22 and 23 have similar limitations found in claim 21 above, and therefore are rejected by the same art and rationale.

Claims 3, 5, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun in view of Glaser, in further view of Donahue, and in further view of US 2012/0143756 (“Rielly”).
Regarding claim 3, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining respective ATM transaction estimates for the plurality of users in the queue at the ATM further comprises: determining, by one or more processors, real-time information associated with at least one user of the plurality of users in the queue at the ATM, wherein the real-time information includes a user-provided ATM transaction amount (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  The provisioning engine may look at both existing requests and predicted requests, predicted resources, etc.  And, predicted transaction value and cost for a user may then be received.  See at least [0115]-[0116].  The existing request may be associated with a transaction amount.  See at least [0126].  See also [0099].  The Examiner interprets existing request as real-time information.); and 
determining, by one or more processors, the respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information and the determined real-time information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  The provisioning engine may look at both existing requests and predicted requests, predicted resources, etc.  And, predicted transaction value and cost for a user may then be received.  See at least [0115]-[0116].  The existing request may be associated with a transaction amount.  See at least [0126].  See also [0099].).

While Kursun discloses ATM transaction amounts, Kursun does not expressly disclose that ATM transaction is a withdrawal. 

However, Rielly discloses the ATM transaction is a withdrawal (Examples of banking transactions that are commonly carried out using ATMs include withdrawals, deposits, transfer of funds between accounts, payment of bills, and account balance inquiries.  See at least [0003].).
From the teaching of Rielly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the transaction of Kursun being a withdrawal, as taught by Rielly, in order to improve flexibility of ATM usage for customers (see Rielly at least at [0003]-[0009]). 

Regarding claim 5, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining historical ATM usage information associated with the identified plurality of users further comprises: determining, by one or more processors, an identity of a first user of the plurality of users in the queue at the ATM utilizing facial recognition (The mobile banking resource may use an on-board camera to recognize the user’s face.  For example, face recognition-based authentication using onboard cameras, Voice recognition using micro phones, finger or palm printing based biometric authentication using finger/palm Scanners, iris biometrics using iris scanners, behavioral and multimodal biometrics using multiple channels such as video (e.g., motion biometrics), or using full or partial authentication from users mobile devices, passwords, or any combination of these, may be used as necessary and/or desired.  See at least [0073].  See also [0008], [0011], [0058]-[0059], and [0153].); and 
retrieving, by one or more processors, a data record that corresponds to the first user (The mobile banking resource may use an on-board camera to recognize the user’s face.  For example, face recognition-based authentication using onboard cameras, Voice recognition using micro phones, finger or palm printing based biometric authentication using finger/palm Scanners, iris biometrics using iris scanners, behavioral and multimodal biometrics using multiple channels such as video (e.g., motion biometrics), or using full or partial authentication from users mobile devices, passwords, or any combination of these, may be used as necessary and/or desired.  A user may be fully authenticated.  When the user then access the mobile banking resource, a personalized profile for the user may be loaded.  See at least [0073]-[0076].); 
wherein the historical ATM usage information includes historical ATM transactions (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  Historical data may include historical request data.  See at least [0137].), 
user preferences (The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  A profile may be, for example, a detailed user profile (e.g., the user's sensitivity to delay, required security level, ability to authenticate the user remotely, etc.).  See at least [0098].  ), and 
an expected transaction amount (A predicted transaction value and cost for a user may be received.  See at least [0116].).   

While Kursun discloses data record, Kursun does not expressly disclose wherein the determined data record indicates historical ATM usage information for the first user.  Furthermore, while Kursun discloses historical ATM usage information including an expected transaction amount, Kursun does not expressly disclose that the transaction is a withdrawal.

However, Rielly discloses wherein the determined data record indicates historical ATM usage information for the first user (The overall system comprises the ATM that is connected to a host across a network. Host stores a user's profile, i.e., fast cash preference, language preference, frequently used functions, special queries, last couple of uses, activity of , 
the transaction is a withdrawal (Examples of banking transactions that are commonly carried out using ATMs include withdrawals, deposits, transfer of funds between accounts, payment of bills, and account balance inquiries.  See at least [0003].). 
From the teaching of Rielly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the determining data record of Kursun indicating historical ATM usage information, as taught by Rielly, and by the transaction of Kursun being a withdrawal, as taught by Rielly, in order to improve flexibility of ATM usage for customers (see Rielly at least at [0003]-[0009]). 

Claims 10 and 16 similar limitations found in claim 3 above, and therefore are rejected by the same art and rationale.

Claims 12 and 18 have similar limitations found in claim 5 above, and therefore are rejected by the same art and rationale.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun in view of Glaser, in further view of Donahue, in further view of WO 2006/122057A2 (“Avats”), and in further view of US 2016/0275760 (“Block”).
Regarding claim 4, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 1, as discussed above, and Kursun further discloses determining respective ATM transaction estimates for the plurality of users in the queue at the ATM further comprises: determining, by one or more processors, urgency information associated with at least one user of the plurality of users in the queue at the ATM (The provisioning engine may receive a predicted transaction value and cost, as well as security and other constraints.  For example, the user may start the transaction on a mobile banking resource, and the transaction information can be used to prioritize the request.  If, for instance, the user needs private, secure environment and access to a financial advisor to finalize a high priority transaction, that information is factored into the system.  See at least [0116].  See also [0119] and [0123]. ), 
and real-time indications of urgency indicators (User Priority is a metric that may indicate the priority level a user might have in accessing resources.  Request priority may be a metric of how important the transaction requested in the incoming request queue, and this might include time sensitivity of the user’s transaction profile.  See at least [0123].  See also [0129]-[0130].  The provisioning engine may look at existing requests.  See at least [0115]-[0116].  See also [0143].  The Examiner interprets the time sensitivity of the user’s profile of the user making the existing transaction request as a real-time indication of urgency indicators.); and 
determining, by one or more processors, the respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information and the determined urgency information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM 

While Kursun discloses the urgency information, Kursun does not expressly disclose urgency information includes a frequency that the at least one user leaves an ATM queue without completing a transaction.  Furthermore, while Kursun discloses real-time indications of urgency indicators, Kursun does not expressly disclose urgency indicators detected by sensors associated with the ATM. 

However, Avats discloses the urgency information includes a frequency that the at least one user leaves an ATM queue without completing a transaction (Processing of the data from the customer passage or proximity detectors and/or timers is intended to at least statistically relate to the whether an arriving customer who required service enters a queue or not, and if so, the time interval between the point at which the service is requested, namely arrival of a customer, and the point at which the customer obtains the service from the teller. The associated variables include facility entry and exit counts and times representing the customers who balk or 
From the teaching of Avats, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the urgency information of Kursun including a frequency that a user leaves the ATM queue of Kursun without completing a transaction, by using the technique of Avats, in order to improve customer satisfaction levels (see Avats at least at [0048]), and to refine and improve projections based on available data and service level data (see Avats at least at [0066]-[0067]).

While Kursun discloses real-time indications of urgency indicators, Kursun does not expressly disclose urgency indicators detected by sensors associated with the ATM.

However, Block discloses urgency indicators detected by sensors associated with the ATM (The current mood of a banking customer may be operatively determined through operation of the banking computer system. This may be done by analyzing the customer's actions, motions, body language, facial expression or other detectable parameters. If, for . 
From the teaching of Block, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the urgency indicators of Kursun being detected by sensors associated with the ATM, as taught by Block, in order to reduce average time of teller usage (see Block at least at [0266]), and in order to reduce wait time for customers making bank transactions (see Block at least at [0013]-[0020]).

Regarding claim 11, the combination of Kursun, Glaser, and Donahue discloses the limitations of claim 8, as discussed above, and Kursun further discloses determine respective ATM transaction estimates for the plurality of users in the queue at the ATM further comprise program instructions to: determine urgency information associated with at least one user of the plurality of users in the queue at the ATM (The provisioning engine may receive a predicted transaction value and cost, as well as security and other constraints.  For , 
wherein the urgency information is selected from the group consisting of: a maximum preferred wait time, user-provided scheduled events, a frequency that the at least one user leaves an ATM queue without completing a transaction, and real-time indications of urgency (User Priority is a metric that may indicate the priority level a user might have in accessing resources. Request priority may be a metric of how important the transaction requested in the incoming request queue, and this might include time sensitivity of the user’s transaction profile. See at least [0123]. See also [0129]-[0130]. The provisioning engine may look at existing requests. See at least [0115]-[0116]. See also [0143]. The Examiner interprets the time sensitivity of the user’s profile of the user making the existing transaction request as a real-time indication of urgency); and 
and real-time indications of urgency (User Priority is a metric that may indicate the priority level a user might have in accessing resources.  Request priority may be a metric of how important the transaction requested in the incoming request queue, and this might include time sensitivity of the user’s transaction profile.  See at least [0123].  See also [0129]-[0130].  The provisioning engine may look at existing requests.  See at least [0115]-[0116].  See also [0143].  The Examiner interprets the time sensitivity of the user’s profile of the user making the existing transaction request as a real-time indication of urgency indicators.); 
determine the respective ATM transaction estimates for the plurality of users in the queue at the ATM based on the determined historical ATM usage information and the determined urgency information (A system for predictive mobile banking resource allocation may include a provisioning engine that receives several inputs.  The provisioning engine may receive, for example, Mobile ATM request data and ATM taxi requests.  The provisioning engine may consider predicted Mobile ATM request data and predicted ATM taxi requests.  The predicted data may be based on, for example, profiles, historical data, etc. based on the time of day, day of the week, etc.  See at least [0111]-[0113].  See also [0101].  Provisioning engine may receive a predicted transaction value and cost, as well as security and other constraints. For example, in one embodiment, the user may start the transaction on a mobile banking resource and the transaction information can be used to prioritize the request. If, for instance, the user needs private, secure environment and access to a financial advisor to finalize a high priority transaction, that information is factored into the system.  And then predicted transaction value and cost for a user may then be received.  See at least [0115]-[0116]. See at least [0123].  See also [0129]-[0130] and [0143].).

While Kursun discloses the urgency information, Kursun does not expressly disclose urgency information includes a frequency that the at least one user leaves an ATM queue without completing a transaction.  Furthermore, while Kursun discloses determine urgency information, Kursun does not expressly disclose determine urgency information based on body language indicators detected by sensors associated with the ATM.

However, Avats discloses the urgency information includes a frequency that the at least one user leaves an ATM queue without completing a transaction (Processing of the data from the customer passage or proximity detectors and/or timers is intended to at least statistically 
From the teaching of Avats, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the urgency information of Kursun including a frequency that a user leaves the ATM queue of Kursun without completing a transaction, by using the technique of Avats, in order to improve customer satisfaction levels (see Avats at least at [0048]), and to refine and improve projections based on available data and service level data (see Avats at least at [0066]-[0067]).

While Kursun discloses determine urgency information, Kursun does not expressly disclose determine urgency information based on body language indicators detected by sensors associated with the ATM

However, Block discloses urgency indicators determine urgency information based on body language indicators detected by sensors associated with the ATM (The current mood of a banking customer may be operatively determined through operation of the banking computer system. This may be done by analyzing the customer's actions, motions, body language, facial expression or other detectable parameters. If, for example, it is detected that the customer is acting in ways that suggest the customer is in a hurry, the computer may cause the banking resource such as a self service terminal to provide outputs more rapidly, provide outputs that are shorter, or eliminate promotional messages and take other steps to cause the terminal to operate more promptly consistent with the customer's determined status as in a hurry.  See at least [0165].  When it is resolved or otherwise determined that the banking customer is in a hurry, the computer may operate to cause outputs, wait time, or information provided to a customer to be shorter, or the computer may operate to eliminate the display or provision of advertising, additional queries, or output of other information that might be provided when a customer is determined not to be in a hurry.  See at least [0182].  Image analysis may be captured via camera and may be used to determine body language.  See at least [0174].  See also [0064]-[0066], [0074], and [0107]-[0110].  See also [0164].). 
From the teaching of Block, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kursun by the urgency of Kursun being detected by sensors associated with the ATM, as taught by Block, in order to reduce average time of teller 

Claim 17 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0190082 (“Chebrole”) discloses an electronic system and method for management of cash in automated teller machines (ATMs).  US 2018/0130035 (“Dhulipalla”) discloses a method including determining whether a transaction request associated with an account would clear the account if the transaction request is processed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694